IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40197
                         Summary Calendar



ALVIN LEE; DIANA LEE,

                                    Plaintiffs-Appellants,

versus

JEFFERSON COUNTY, TEXAS, Commissioners Court,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:00-CV-48
                       --------------------
                           March 13, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Allen and Diana Lee, residents of Beaumont, Texas, appeal

the district court’s order denying their motion for a preliminary

and permanent injunction to halt the Jefferson County (Tex.)

Commissioners’ Court from authorizing the issuance of $55 million

in certificates of obligation for a public entertainment complex

in Beaumont.

     The district court did not abuse its discretion in

concluding that the Commissioners’ actions did not violate the

Lees’ First Amendment right to petition the Government for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40197
                               -2-

redress of grievances, because there is no constitutional right

to petition for a municipal initiative election, or their

Fourteenth Amendment due process rights.   See White v. Carlucci,

862 F.2d 1209, 1211 (5th Cir. 1989); Citizens’ Right to Vote v.

Morgan, 916 F. Supp. 601, 607-08 (S.D. Miss. 1996); Dobrovolny v.

Moore, 126 F.3d 1111, 1113 (8th Cir. 1997).   Even if the Lees had

shown that the Commissioners violated their First Amendment

rights within the context of the State-created election process,

see Meyer v. Grant, 486 U.S. 414, 424-25 (1988), they made no

serious effort to establish any of the other criteria for

obtaining either a preliminary or permanent injunction.     See

Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991); Amoco

Prod. Co. v. Village of Gambell, 480 U.S. 531, 546 n.12 (1987).

     The judgment of the district court is AFFIRMED.